                                                                    Case 2:15-ap-01679-RK        Doc 555 Filed 04/02/19 Entered 04/02/19 17:05:20     Desc
                                                                                                  Main Document    Page 1 of 11


                                                                     1    BRIAN L. DAVIDOFF (SBN 102654)
                                                                          BDavidoff@GreenbergGlusker.com
                                                                     2    KEITH PATRICK BANNER (SBN 259502)
                                                                          KBanner@GreenbergGlusker.com
                                                                     3    GREENBERG GLUSKER FIELDS
                                                                          CLAMAN & MACHTINGER LLP
                                                                     4    1900 Avenue of the Stars, 21st Floor
                                                                          Los Angeles, California 90067-4590
                                                                     5    Telephone: 310.553.3610
                                                                          Fax: 310.553.0687
                                                                     6
                                                                          Attorneys for Defendants
                                                                     7    400 S. La Brea, LLC, Daryoush Dayan, Kamran
                                                                          Gharibian and Michael D. Smith
                                                                     8
                                                                     9                             UNITED STATES BANKRUPTCY COURT

                                                                    10                               CENTRAL DISTRICT OF CALIFORNIA
GREENBERG GLUSKER FIELDS CLAMAN




                                                                    11                                        LOS ANGELES DIVISION
                             Los Angeles, California 90067-4590
                             1900 Avenue of the Stars, 21st Floor




                                                                    12
                                                                          ART & ARCHITECTURE BOOKS OF THE                Case No. 2:13-bk-14135-RK
       & MACHTINGER LLP




                                                                    13    21st CENTURY,
                                                                                                                         Chapter 11
                                                                    14
                                                                                                 Debtor.                 Adv. No. 2:15-ap-01679-RK
                                                                    15
                                                                                                                         Consolidated with:
                                                                    16                                                   Adv. No. 2:14-ap-01771-RK

                                                                    17                                                   400 SLB DEFENDANTS’:
                                                                    18                                                   (I) OPPOSITION TO PLAN AGENT’S
                                                                                                                         MOTION: (1) [sic] INTERPRET
                                                                    19
                                                                                                                         CONFIRMATION ORDER AND
                                                                    20                                                   CONFIRMED PLAN; AND (2) TO
                                                                                                                         VACATE ORDER APPROVING
                                                                    21                                                   STIPULATION WITH ACE MUSEUM,
                                                                                                                         AND STRIKE STIPULATION FROM
                                                                    22    SAM LESLIE, Plan Agent for Art &               THE DOCKET, PURSUANT TO F.R.B.P.
                                                                          Architecture Books of the 21st Century,        9024, AND F.R.C.P. 60(d)(3); AND
                                                                    23
                                                                                                 Plaintiff,              (II) REQUEST FOR EVIDENTIARY
                                                                    24                  v.                               HEARING AND BRIEFING SCHEDULE
                                                                                                                         ON THE CONTESTED MATTER TO
                                                                    25    ACE GALLERY NEW YORK                           THE EXTENT DISPUTED ISSUES ARE
                                                                          CORPORATION, a California Corporation, et      NOT DEFERRED TO TRIAL
                                                                    26    al.,
                                                                    27                           Defendants.
                                                                    28
                                                                                                                                                      OPPOSITION OF
                                                                         00101-00002/3158210.2
                                                                                                                                                400 SLB DEFENDANTS
                                                                    Case 2:15-ap-01679-RK          Doc 555 Filed 04/02/19 Entered 04/02/19 17:05:20                Desc
                                                                                                    Main Document    Page 2 of 11


                                                                     1
                                                                          400 S. LA BREA, LLC, a California limited               Hearing Date
                                                                     2    liability company,                                      Date: April 16, 2019
                                                                                             Cross-Claimant,                      Time: 2:30 p.m.
                                                                     3                v.                                          Place: Courtroom 1675
                                                                                                                                         255 E. Temple Street
                                                                     4    ACE MUSEUM, a California Corporation, et                       Los Angeles, CA 90012
                                                                          al.,
                                                                     5
                                                                                                   Cross-Defendants.
                                                                     6
                                                                     7
                                                                     8              TO THE HONORABLE ROBERT N. KWAN, UNITED STATES BANKRUPTCY

                                                                     9    JUDGE, THE UNITED STATES TRUSTEE, ALL PARTIES-IN-INTEREST HEREIN,

                                                                    10    AND THEIR RESPECTIVE COUNSEL:
GREENBERG GLUSKER FIELDS CLAMAN




                                                                    11              Defendant and Cross-Complainant, 400 S. La Brea LLC (“400 SLB”) and Defendants
                             Los Angeles, California 90067-4590
                             1900 Avenue of the Stars, 21st Floor




                                                                    12    Daryoush Dayan (“Dayan”), Kamran Gharibian (“Gharibian”) and Michael D. Smith (“Smith”
       & MACHTINGER LLP




                                                                    13    and, collectively with 400 SLB, Dayan, and Gharibian, the “400 SLB Defendants”) hereby

                                                                    14    oppose and submit their opposition (this “Opposition”) to Plaintiff’s Notice of Motion and

                                                                    15    Motion: (1) Interpret Confirmation Order and Confirmed Plan; and (2) to Vacate Order

                                                                    16    Approving Stipulation with Ace Museum, and Strike Stipulation from the Docket, Pursuant to

                                                                    17    F.R.B.P. 9024 , and F.R.C.P. 60(d)(3) [Docket No. 540] filed on March 21, 2019 by Plaintiff

                                                                    18    and Plan Agent Sam Leslie (the “Plan Agent”). In support of this Opposition, the 400 SLB

                                                                    19    represent as follows:

                                                                    20       I.     INTRODUCTION

                                                                    21              Remarkably, by his latest Motion, the Plan Agent seeks to re-litigate an issue specifically

                                                                    22    reserved for trial by this Court over a year-and-a-half ago as part of the Plan Agent’s previous

                                                                    23    summary judgment motion. In the process, the Plan Agent asserts the same allegations as

                                                                    24    contained in his lengthy Fifth Consolidated Complaint except he now includes support from a

                                                                    25    new purported expert. Despite such detailed assertions that go directly to issues to be resolved

                                                                    26    at trial, the Plan Agent attempts to seek resolution of the same under the guise of a minimally

                                                                    27    noticed motion to “interpret” the confirmed plan or alternatively painting the allegations with the

                                                                    28    brush of “fraud on the court” in an apparent effort to sidestep the significant delay in bringing
                                                                                                                                                                 OPPOSITION OF
                                                                         00101-00002/3158210.2                               2
                                                                                                                                                           400 SLB DEFENDANTS
                                                                    Case 2:15-ap-01679-RK              Doc 555 Filed 04/02/19 Entered 04/02/19 17:05:20             Desc
                                                                                                        Main Document    Page 3 of 11


                                                                     1    the Motion. Such an attempt to have genuine issues that could only be determined at trial

                                                                     2    resolved via motion is improper and undermines the due process rights of all defendants to this

                                                                     3    action, including the 400 SLB Defendants. At a minimum, an evidentiary hearing, with full

                                                                     4    discovery, a briefing schedule, and expert disclosures, is required for a determination to be made

                                                                     5    on the issues raised in the Motion.

                                                                     6      II.     DISCUSSION

                                                                     7                   A. The Court Has Ruled that the Effect of the Settlement Stipulation is a

                                                                     8                           Genuine Issue to be Decided at Trial

                                                                     9              Over a year-and-a-half ago, the Plan Agent filed his Plaintiff’s Notice of Motion and

                                                                    10    Motion for Partial Summary Judgment Against Ace Museum [Docket No. 185] (the “Prior
GREENBERG GLUSKER FIELDS CLAMAN




                                                                    11    Summary Judgment Motion”). In the extensive Prior Summary Judgment Motion, the Plan
                             Los Angeles, California 90067-4590
                             1900 Avenue of the Stars, 21st Floor




                                                                    12    Agent sought summary judgment against Ace Museum on the “Museum Loan Claims” – that is,
       & MACHTINGER LLP




                                                                    13    the Plan Agent’s claims against Ace Museum for (i) money had and received; (ii) money lent;

                                                                    14    (iii) account stated; and (iv) breach of contract relating to pre-petition loans the Debtor made to

                                                                    15    Ace Museum for the purpose of, among other things, Ace Museum’s rental payments due to 400

                                                                    16    SLB. As the Court is well-aware, the Museum Loan Claims – as to which the Plan Agent

                                                                    17    recently obtained an interlocutory judgment – asserted that Ace Museum failed to repay the

                                                                    18    outstanding aggregate principal of such loans to the tune of $4,482,856.00.

                                                                    19              Ace Museum’s Opposition to Motion for Partial Summary Judgment Against Ace

                                                                    20    Museum [Docket No. 206] (“Museum’s Prior Opposition”) filed on October 17, 2017 raised the

                                                                    21    issue that the terms of the Stipulation Authorizing (1) Leave to Amend Complaint; and (2)

                                                                    22    Appointment of Responsible Officer for Ace Museum (the “Settlement Stipulation”) required

                                                                    23    dismissal of the adversary proceeding initiated against Ace Museum and therefore claims against

                                                                    24    Ace Museum have been released and extinguished. As Museum’s Prior Opposition argued, in

                                                                    25    part:

                                                                    26                       The [Settlement] Stipulation was negotiated to incentivize Chrismas

                                                                    27                       to expedite efforts to sell or refinance the Ace Museum property and

                                                                    28                       the property located at 9430 Wilshire Blvd., Beverly Hills, CA (the
                                                                                                                                                                  OPPOSITION OF
                                                                         00101-00002/3158210.2                                 3
                                                                                                                                                            400 SLB DEFENDANTS
                                                                    Case 2:15-ap-01679-RK              Doc 555 Filed 04/02/19 Entered 04/02/19 17:05:20                Desc
                                                                                                        Main Document    Page 4 of 11


                                                                     1                        "Beverly Hills.Property"). The [Settlement] Stipulation, which was

                                                                     2                        filed under seal and approved by this Court, required the Committee

                                                                     3                        to dismiss [the adversary against Ace Museum, which was

                                                                     4                        subsequently consolidated with the within adversary] with prejudice

                                                                     5                        if defendant Douglas Chrismas ("Chrismas") could find a buyer for

                                                                     6                        the Beverly Hills Property for $40,000,000.        The [Settlement]

                                                                     7                        Stipulation specifically states that "if the Beverly Hills property is

                                                                     8                        sold, ... the Committee will dismiss this adversary proceeding with

                                                                     9                        prejudice .... ". Chrismas obtained an offer from the Metropolitan

                                                                    10                        Transportation Authority (the "MTA"), which agreed to and did
GREENBERG GLUSKER FIELDS CLAMAN




                                                                    11                        purchase the Beverly Hills Property for $40,000,000; thus, the
                             Los Angeles, California 90067-4590
                             1900 Avenue of the Stars, 21st Floor




                                                                    12                        Museum and Chrismas have performed all of their obligations under
       & MACHTINGER LLP




                                                                    13                        the Stipulation.

                                                                    14               Museum’s Prior Opposition 2:23-3:7 (citations and cross-references

                                                                    15    omitted).

                                                                    16               The Settlement Stipulation, which is the center of the Plan Agent’s Motion, was entered

                                                                    17    into over four years ago on February 11, 2015 among counsel for the Committee (and now

                                                                    18    counsel for the Plan Agent), SulmeyerKupetz (“Sulmeyer”), Douglas Chrismas (“Chrismas”)

                                                                    19    and counsel for Ace Museum and Chrismas, David Shemano (“Mr. Shemano”).

                                                                    20               On February 13, 2015, Sulmeyer filed a motion to under section 107(b) of the

                                                                    21    Bankruptcy Code1 to file the Settlement Stipulation under seal, which the Court granted on

                                                                    22    February 18, 2015. See Docket Nos. 22 & 29 in Adversary No. 2:14-ap-01771-RK, which was

                                                                    23    subsequently consolidated with the within adversary proceeding. The Settlement Stipulation

                                                                    24    was attached, in full, in connection with the litigation surrounding the Prior Summary Judgment

                                                                    25    Motion as Exhibit 1 to the Declaration of Mr. Shemano (the “Shemano Declaration”) filed in

                                                                    26    support of Museum’s Prior Opposition on October 17, 2017 [Docket No. 207].

                                                                    27
                                                                          1
                                                                    28        Title 11 of the United States Code.

                                                                                                                                                                     OPPOSITION OF
                                                                         00101-00002/3158210.2                                  4
                                                                                                                                                               400 SLB DEFENDANTS
                                                                    Case 2:15-ap-01679-RK            Doc 555 Filed 04/02/19 Entered 04/02/19 17:05:20                              Desc
                                                                                                      Main Document    Page 5 of 11


                                                                     1              At this time,2 the 400 SLB Defendants will not beleaguer the Court regarding how the

                                                                     2    terms of the Settlement Stipulation entered into over 4 years ago required the dismissal, with

                                                                     3    prejudice, of the claims asserted against Ace Museum. Rather, the 400 SLB Defendants request

                                                                     4    that, to the extent necessary to refresh the Court’s recollection, the Court take judicial notice of

                                                                     5    the assertions made in Museum’s Prior Opposition, which are incorporated herein by reference.

                                                                     6              The Court has been briefed on this issue – albeit, a year-and-a-half ago – in connection

                                                                     7    with the Prior Summary Judgment Motion. The Court received oral argument on that precise

                                                                     8    issue at two separate hearings held on November 7, 2017 (the “11/7/17 Hearing”) and March 7,

                                                                     9    2018 (the “3/7/18 Hearing”); and the Court has made its ruling, as reflected in the Court’s Order

                                                                    10    entered on March 26, 2018 (See Docket No. 337) denying the Plan Agent’s request for summary
GREENBERG GLUSKER FIELDS CLAMAN




                                                                    11    judgment. What is particularly important for the purposes of the Plan Agent’s new Motion is the
                             Los Angeles, California 90067-4590
                             1900 Avenue of the Stars, 21st Floor




                                                                    12    Court’s specific ruling as to the effect of the Settlement Stipulation, which the Court succinctly
       & MACHTINGER LLP




                                                                    13    stated in the following excerpt from the Court’s tentative ruling, which the Court adopted as its

                                                                    14    final ruling, in connection with the 3/7/18 Hearing:3

                                                                    15                       [I]t appears that there are genuine issues of material fact regarding

                                                                    16                       the effect of the stipulation for settlement, whether it was obtained

                                                                    17                       by fraud, and whether the reference to the promissory note was the

                                                                    18                       original one, and that the court believes that the issues are best

                                                                    19                       resolved at trial or defendant's own affirmative motion for

                                                                    20                       summary judgment where the factual record can be better

                                                                    21                       developed.

                                                                    22              The Court’s reasoning holds as true today as it did over a year-and-a-half ago – and

                                                                    23    perhaps even more so today. The issue of the effect of the Settlement Stipulation is not only a

                                                                    24    genuine issue of material fact, but it directly relates to the claims against the 400 SLB

                                                                    25
                                                                          2
                                                                            As addressed below, to the extent that the Court is inclined to entertain the merits of the Motion, rather than defer
                                                                    26    the matter for trial, the 400 SLB Defendants request an evidentiary hearing on the merits, including full discovery, a
                                                                          briefing schedule and expert disclosures.
                                                                    27    3
                                                                            The 400 SLB Defendants request that, pursuant to Rule 201 of the Federal Rules of Evidence, the Court take
                                                                    28    judicial notice of its tentative rulings issued in connection with the 11/7/17 Hearing and the 3/7/18 Hearing.

                                                                                                                                                                               OPPOSITION OF
                                                                         00101-00002/3158210.2                                       5
                                                                                                                                                                         400 SLB DEFENDANTS
                                                                    Case 2:15-ap-01679-RK           Doc 555 Filed 04/02/19 Entered 04/02/19 17:05:20                         Desc
                                                                                                     Main Document    Page 6 of 11


                                                                     1    Defendants and Cathay Bank. As acknowledged by the Plan Agent in the first page of his

                                                                     2    Motion, the Settlement Stipulation, indeed, “created a disputed issue of material fact, preventing

                                                                     3    summary judgment, and has led other parties to this litigation to assert they have a defense based

                                                                     4    on that settlement” Motion 1:8-10 (emphasis added). Despite this clear acknowledgement of the

                                                                     5    Court’ prior ruling on the matter, the Plan Agent spends the next 34 pages of the Motion – which

                                                                     6    is not a summary judgment motion – effectively trying to litigate this defense now, in direct

                                                                     7    contravention to the Court’s prior ruling to defer the matter for trial.

                                                                     8              As the Plan Agent slightly more specifically states in the Motion, 400 SLB “has argued

                                                                     9    that the Stipulation requires dismissal of claims asserted against it, making this issue necessary

                                                                    10    for resolution.” Indeed, if the Settlement Stipulation required dismissal of all claims, with
GREENBERG GLUSKER FIELDS CLAMAN




                                                                    11    prejudice, against Ace Museum; and any claims asserted against the 400 SLB Defendants (and
                             Los Angeles, California 90067-4590
                             1900 Avenue of the Stars, 21st Floor




                                                                    12    Cathay Bank) are wholly contingent on the Plan Agent’s claims against Ace Museum, it follows
       & MACHTINGER LLP




                                                                    13    that this issue, among many others, must be decided by the Court.

                                                                    14              Rather than have this issue decided by way of a minimally noticed motion to “interpret”

                                                                    15    the confirmed plan, the 400 SLB Defendants’ are entitled to due process at trial after full

                                                                    16    discovery on this and all issues of material fact, which would likely include the testimony of Mr.

                                                                    17    Shemano. The Plan Agent should not be permitted to circumvent this process by way of the

                                                                    18    instant Motion, which does not even request summary adjudication on the issue.4

                                                                    19                   B. The Plan Agent’s Requested Relief Requested Is Improper

                                                                    20              What the 400 SLB Defendants’ find most curious about the Plan Agent’s renewed effort

                                                                    21    to attack the Settlement Stipulation is its timing and purpose. As stated above, the Settlement

                                                                    22    Stipulation was entered into over 4 years ago and was extensively litigated before this Court

                                                                    23    over year-and-a-half ago. Despite the Court affirmatively deferring the disputed issue for trial,

                                                                    24    the Plan Agent only now has decided to bring it back to the forefront, with, among other things,

                                                                    25    a lengthy 157-page motion (inclusive of its attached unauthenticated exhibits), a request for

                                                                    26    judicial notice, 4 declarations, which include a (i) a declaration of Victor Sahn, weighing in,

                                                                    27    4
                                                                           As such request would require the Plan Agent to adhere to numerous procedural requirements, including the
                                                                    28    minimum 45-day notice required under Local Bankruptcy Rule 7056-1(b).

                                                                                                                                                                          OPPOSITION OF
                                                                         00101-00002/3158210.2                                    6
                                                                                                                                                                    400 SLB DEFENDANTS
                                                                    Case 2:15-ap-01679-RK              Doc 555 Filed 04/02/19 Entered 04/02/19 17:05:20                         Desc
                                                                                                        Main Document    Page 7 of 11


                                                                     1    with exhibits (many of which are extraneous5), at over one thousand pages; and (ii) a declaration

                                                                     2    from the Plan Agent’s purported expert, Jennifer Ziegler. Having profusely spilled such a

                                                                     3    quantity of ink – along with ostensibly the tens of thousands of dollars in additional legal

                                                                     4    expenses charged to an admittedly deeply insolvent bankruptcy estate – the questions remains:

                                                                     5    for what purpose?

                                                                     6              It was the Plan Agent’s effort to obtain judgment on the Museum Loan claims that gave

                                                                     7    rise to the genuine issue regarding the effect of the Settlement Stipulation. The Plan Agent has

                                                                     8    obtained that judgment, albeit interlocutory without a decision on the merits. Despite obtaining

                                                                     9    his judgment against Ace Museum, the Plan Agent now attempts to resuscitate his prior position

                                                                    10    on the Settlement Stipulation for an entirely new purpose – to preemptively attack defenses that
GREENBERG GLUSKER FIELDS CLAMAN




                                                                    11    may be presented at trial.
                             Los Angeles, California 90067-4590
                             1900 Avenue of the Stars, 21st Floor




                                                                    12              As discussed above, the Plan Agent has made it no secret that such is the purpose of his
       & MACHTINGER LLP




                                                                    13    Motion. As the Plan Agent also asserts, the Settlement Stipulation “impacts nearly all

                                                                    14    prepetition claims first filed against Mr. Chrismas, which remain pending against multiple

                                                                    15    defendants.” Motion 1:27-28. With the unambiguous purpose of the Motion being to neuter the

                                                                    16    defenses of the remaining defendants, including 400 SLB and Cathay Bank, via motion without

                                                                    17    the due process benefits of full discovery and trial on the disputed issue, the Motion is improper

                                                                    18    at this juncture. The matter should be reserve for trial, as the Court has previously ruled.

                                                                    19                   C. In the Alternative, the 400 SLB Defendants Request an Evidentiary

                                                                    20                           Hearing on the Motion, Including a Briefing Schedule and Application of

                                                                    21                           All Bankruptcy Rules Regarding Expert Testimony

                                                                    22              Though the 400 SLB Defendants request that the issue regarding the effect of the

                                                                    23    5
                                                                            One such Exhibit, Exhibit W, which is wholly irrelevant to the Settlement Stipulation and the relief requested, is
                                                                    24    clearly a privileged communication, which apparently was inadvertently produced to the Plan Agent. The Plan
                                                                          Agent’s inclusion of this irrelevant correspondence, despite the same being unambiguously included on a privilege
                                                                    25    log served concurrently on the Plan Agent is questionable, at best. Now that the inadvertent production of privileged
                                                                          documents has been brought to the attention of the 400 SLB Defendants (not by communication from the Plan Agent,
                                                                    26    but by the attachment of the irrelevant privileged communication to Mr. Sahn’s declaration), efforts have been
                                                                          initiated to claw back all inadvertently privileged documents produced to the Plan Agent. Such inadvertent
                                                                    27    disclosure shall not be construed as a waiver of any privilege held by any of the 400 SLB Defendants and all rights
                                                                          are reserved by the 400 SLB Defendants to exclude all documents previously marked as privileged in the privilege
                                                                    28    log served on the Plan Agent.

                                                                                                                                                                            OPPOSITION OF
                                                                         00101-00002/3158210.2                                     7
                                                                                                                                                                      400 SLB DEFENDANTS
                                                                    Case 2:15-ap-01679-RK            Doc 555 Filed 04/02/19 Entered 04/02/19 17:05:20                              Desc
                                                                                                      Main Document    Page 8 of 11


                                                                     1    Settlement Stipulation be, as the Court previously ruled, deferred to trial, to the extent that the

                                                                     2    Court intends to rule on the Motion, the 400 SLB Defendants, pursuant to Local Bankruptcy

                                                                     3    Rule 9013-1(i)6, hereby request an evidentiary hearing and further request that the Court issue a

                                                                     4    briefing schedule so that the 400 SLB Defendants may properly undertake the laborious task of

                                                                     5    presenting evidence and argument in response to the evidentiary-heavy assertions made by the

                                                                     6    Plan Agent in the Motion. As stated in the Advisory Committee Notes to Rule 9014(d) of the

                                                                     7    Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), which provides that

                                                                     8    testimony in a contested matter shall be taken in the same manner as in an adversary proceeding:

                                                                     9                       Subdivision (d) is added to clarify that if the motion cannot be

                                                                    10                       decided without resolving a disputed material issue of fact, an
GREENBERG GLUSKER FIELDS CLAMAN




                                                                    11                       evidentiary hearing must be held at which testimony of
                             Los Angeles, California 90067-4590
                             1900 Avenue of the Stars, 21st Floor




                                                                    12                       witnesses is taken in the same manner as testimony is taken in
       & MACHTINGER LLP




                                                                    13                       an adversary proceeding or at a trial in a district court civil case.

                                                                    14              Advisory Comm. Notes (2002) to Fed. R. Bankr. P. 9014 (emphasis added).

                                                                    15              400 SLB is entitled to full discovery and the opportunity to present its own evidence

                                                                    16    regarding the evidentiary issues raised by the Plan Agent in the Motion. With the introduction

                                                                    17    of an entirely new expert – likely due to the fact that the Court previously questioned the

                                                                    18    qualifications of the Plan Agent’s prior “expert” from LEA Accountancy, the Plan Agent’s own

                                                                    19    accountancy firm7 – at a minimum, the 400 SLB Defendants are entitled to expert disclosures

                                                                    20    and reports mandated under Rule 26(a)(2) of the Federal Rules of Civil Procedure (the “Federal

                                                                    21    Rules”)8. Given that the Plan Agent purports to submit such expert testimony to determine an

                                                                    22
                                                                    23    6
                                                                            Local Bankruptcy Rule 9013-1(i)(1) provides, in pertinent part: “[t]he court may, at its discretion, in addition to or
                                                                          in lieu of declaratory evidence, require or allow oral examination of any declarant or any other witness in accordance
                                                                    24    with FRBP 9017.”
                                                                          7
                                                                    25      Which, as Chrismas accurately points out in his motion for Rule 2004 examination [BK Docket No. 2423], LEA
                                                                          Accountancy, the Plan Agent’s accounting firm, has incurred over $2.3 million in fees, yet their employment appear
                                                                    26    to violate the independence provisions of the Plan Trust.
                                                                          8
                                                                            The 400 SLB Defendants recognize that Bankruptcy Rule 9014(c) does not specifically require application of Rule
                                                                    27    26(a)(2),as its application is left to the discretion of the Court. See Bankruptcy Rule 9014(c) (the Court “may at any
                                                                          stage in a particular matter direct that one or more of the other rules in Part VII shall apply” to a contested matter).
                                                                    28    The 400 SLB submits that application of Bankruptcy Rule 26(a)(2) and all other provisions relating to expert
                                                                                                                                                                                OPPOSITION OF
                                                                         00101-00002/3158210.2                                        8
                                                                                                                                                                          400 SLB DEFENDANTS
                                                                    Case 2:15-ap-01679-RK            Doc 555 Filed 04/02/19 Entered 04/02/19 17:05:20                             Desc
                                                                                                      Main Document    Page 9 of 11


                                                                     1    issue reserved by the Court for trial, all appropriate procedures under the Bankruptcy Rules and

                                                                     2    Federal Rules must be followed. In addition, the 400 SLB Defendants should be permitted to

                                                                     3    present their own expert as part of this process.

                                                                     4     III.     CONCLUSION

                                                                     5              Based upon the foregoing, the 400 SLB Defendants respectfully requests that the Court,

                                                                     6    consistent with its prior ruling, defer any determination as to the effect of the Settlement

                                                                     7    Stipulation for trial. In the alternative, to the extent the Court intends to rule on the Motion, the

                                                                     8    400 SLB Defendants request that the Court issue a briefing schedule and hold an evidentiary

                                                                     9    hearing on the matter, with full discovery and application of applicable expert rules so as to

                                                                    10    afford the 400 SLB Defendants, and all other defendants to this action, sufficient due process.
GREENBERG GLUSKER FIELDS CLAMAN




                                                                    11
                                                                            DATED: April 2, 2019                                   GREENBERG GLUSKER FIELDS
                             Los Angeles, California 90067-4590
                             1900 Avenue of the Stars, 21st Floor




                                                                    12                                                               CLAMAN & MACHTINGER LLP
       & MACHTINGER LLP




                                                                    13
                                                                    14                                                             By:      /s/ Brian L. Davidoff
                                                                                                                                         BRIAN L. DAVIDOFF
                                                                    15                                                                   KEITH PATRICK BANNER
                                                                                                                                         Attorneys for Defendants
                                                                    16                                                                   400 S. La Brea, LLC, Daryoush Dayan,
                                                                                                                                         Kamran Gharibian and Michael D. Smith
                                                                    17
                                                                    18
                                                                    19
                                                                    20
                                                                    21
                                                                    22
                                                                    23
                                                                    24
                                                                    25
                                                                    26
                                                                    27
                                                                          testimony is appropriate in this matter due to the Plan Agent’s introduction of expert testimony in support of the
                                                                    28    Motion.

                                                                                                                                                                              OPPOSITION OF
                                                                         00101-00002/3158210.2                                       9
                                                                                                                                                                        400 SLB DEFENDANTS
 Case 2:15-ap-01679-RK             Doc 555 Filed 04/02/19 Entered 04/02/19 17:05:20                       Desc
                                    Main Document    Page 10 of 11


                               PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
1900 Avenue of the Stars, 21st Floor, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled (specify):

                                     400 SLB DEFENDANTS’:
       (I) OPPOSITION TO PLAN AGENT’S MOTION: (1) [sic] INTERPRET CONFIRMATION ORDER AND
   CONFIRMED PLAN; AND (2) TO VACATE ORDER APPROVING STIPULATION WITH ACE MUSEUM, AND
    STRIKE STIPULATION FROM THE DOCKET, PURSUANT TO F.R.B.P. 9024, AND F.R.C.P. 60(d)(3); AND
 (II) REQUEST FOR EVIDENTIARY HEARING AND BRIEFING SCHEDULE ON THE CONTESTED MATTER TO
                     THE EXTENT DISPUTED ISSUES ARE NOT DEFERRED TO TRIAL

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling
General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the
document. On (date) April 2, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding
and determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the
email addresses stated below:
                                                                    Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date)               , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States
mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.

                                                                        Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) April 2, 2019 I
served the following persons and/or entities by personal delivery, overnight mail service, or (for those who
consented in writing to such service method), by facsimile transmission and/or email as follows. Listing the judge
here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be completed no later
than 24 hours after the document is filed.

     Via Messenger
     The Honorable Robert N. Kwan
     United States Bankruptcy Court
     Central District of California
     Edward R. Roybal Federal Building and Courthouse
     255 E. Temple Street, Ste. 1682
     Los Angeles, CA 90012
                                                                        Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  April 2, 2019             Sherry Harper                                    /s/ Sherry Harper
  Date                      Printed Name                                     Signature




June 2012
00101-00002/3153178.1
 Case 2:15-ap-01679-RK           Doc 555 Filed 04/02/19 Entered 04/02/19 17:05:20               Desc
                                  Main Document    Page 11 of 11


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

        Simon Aron saron@wrslawyers.com
        Jason Balitzer jbalitzer@sulmeyerlaw.com, jbalitzer@ecf.inforuptcy.com; dwalker@ecf.inforuptcy.com;
         kmccamey@sulmeyerlaw.com
        Keith Patrick Banner kbanner@greenbergglusker.com, sharper@greenbergglusker.com;
         calendar@greenbergglusker.com
        Brian L Davidoff bdavidoff@greenbergglusker.com, calendar@greenbergglusker.com;
         jking@greenbergglusker.com
        Carolyn A Dye trustee@cadye.com
        Fahim Farivar ffarivar@foley.com, amcdow@foley.com;scvasquez@foley.com; scvasquez@foley.com
        Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-lawyers.net,addy.flores@flpllp.com
        J. Bennett Friedman jfriedman@flg-law.com, msobkowiak@flg-law.com; jmartinez@flg-law.com
        Asa S Hami ahami@sulmeyerlaw.com,
         agonzalez@sulmeyerlaw.com;agonzalez@ecf.inforuptcy.com;ahami@ecf.inforuptcy.com
        Matthew P Kelly mkelly@sulmeyerlaw.com
        Daniel A Lev dlev@sulmeyerlaw.com, asokolowski@sulmeyerlaw.com; dlev@ecf.inforuptcy.com;
         dwalker@sulmeyerlaw.com
        Ashley M McDow amcdow@foley.com, lbonvissuto@foley.com; Ffarivar@foley.com; swilson@foley.com
        Krikor J Meshefejian kjm@lnbrb.com
        Susan I Montgomery susan@simontgomerylaw.com, assistant@simontgomerylaw.com;
         simontgomerylawecf.com@gmail.com; montgomerysr71631@notify.bestcase.com
        Kurt Ramlo kr@lnbyb.com, kr@ecf.inforuptcy.com
        David J Richardson drichardson@sulmeyerlaw.com, drichardson@ecf.inforuptcy.com
        Ronald Rus rrus@brownrudnick.com, tlangford@brownrudnick.com
        Victor A Sahn vsahn@sulmeyerlaw.com, agonzalez@sulmeyerlaw.com; agonzalez@ecf.inforuptcy.com;
         asokolowski@sulmeyerlaw.com;vsahn@ecf.inforuptcy.com
        Michael C Schneidereit mschneidereit@jonesday.com, scollymore@jonesday.com;
         tckowalski@jonesday.com
        David B Shemano dshemano@shemanolaw.com
        Jonathan Shenson jshenson@shensonlawgroup.com
        Mark Shinderman mshinderman@milbank.com, dmuhrez@milbank.com
        United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
        Michael W Vivoli srhiley@vivolilaw.com, sbrown@vivolilaw.com
        Jessica Vogel Jvogel@sulmeyerlaw.com, jvogel@ecf.inforuptcy.com; mviramontes@sulmeyerlaw.com
        Howard J Weg hweg@robinskaplan.com
        Beth Ann R Young bry@lnbyb.com




June 2012
00101-00002/3153178.1
